Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US9031706) in view of Shaw (US5058388), further in view of Sekhar (US6986386), further in view of Guo (US20030160103A1).
Regarding claim 1, Kim teaches a method of operating a single package air conditioner unit mounted within an indoor environment (Figure 2: 100), the method comprising:
Receiving a demand response signal corresponding to electric power access (Figure 6: S1-S2);
Determining occupancy of the indoor environment (Figure 6: S3); and
Initiating a responsive conditioning cycle in response to receiving the demand response signal, the responsive conditioning cycle being based on the determined occupancy (Figure 6: S2-S8).
Kim does not disclose the plurality of dehumidification routines of varying demand levels, where one or more is prevented based on determined occupancy.
However, Shaw discloses utilizing a plurality of dehumidification routines, each with a different demand level, according to necessary dehumidification, which is influenced by occupancy (Figure 7: “FIG. 7 is a diagrammatic representation of a dehumidifier, illustrating seven coil configurations which progressively reduce the effective size of the dehumidifier, to provide a series of steps so to retain high coolant velocity as heat load reduces.”) and Sekhar notes that dehumidification load changes with occupancy (“…cooling and dehumidifying requirements fluctuate with changes in weather and occupancy…”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Kim to include providing dehumidification during the active refrigeration or heat pump cycle, where the dehumidification is selected from a plurality of demand levels according to occupancy, in order to provide a more comfortable user experience. Such a modification would result in the claimed plurality of dehumidification routines (each dehumidification intensity is a separate “routine”).
Kim does not disclose the binary determination of occupancy.
However, Guo discloses determining occupancy as a binary value and if an unoccupied state is returned, the HVAC system is turned off to save energy (¶29, ¶22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the occupancy determination in Kim to include a determination of whether the zone is occupied or not in order to allow for the shut-down of the HVAC system in the case that the zone is not occupied in order to save energy. This, in effect, would initiate a responsive conditioning “off” which prevents any dehumidification routine in Kim as modified.
Regarding claim 2, Kim as modified teaches all of the limitations of claim 1, wherein
The demand response signal is received from a remote device spaced apart from a cabinet of the single-package air conditioner unit and in operative communication therewith (Figure 4: 20 and 30. It should be noted that this limitation could also be met by a device inside the air conditioner because the claim defines remote device as one spaced apart from a cabinet of the air conditioner and an internal or external control device must have some spacing from the cabinet because it is not the cabinet.)
Regarding claim 3, Kim as modified teaches all of the limitations of claim 1, wherein
The demand response signal is received from a controller including a programmed demand schedule within the single package air conditioner unit (Figure 4: 101 and 40, “Thus, in certain embodiments, the controller 101, i.e., the integrated smart controller 40, can perform all of the functions of the smart meter 20 and the energy management system 30 described above, with a single device. That is, the controller 101 may measure the used wattage and costs incurred based on the power rates and used wattage, may receive the wattage and the power rates, and may provide the received and measured information to the user. The controller 101 may also directly control the operation of the domestic appliance in accordance with a preset control method based on the received and measured information. Accordingly, by using the smart controller 40 or the integrated controller 101, the electric power management network 10 may be managed even without the smart meter 20 and the energy management system 30, whose functions are provided instead by these components…The power rate may be a rate (cost) per a predetermined unit time period, or a predetermined unit of power/energy, and, as described above, the power rate per unit time period may vary based on total electric power demand and electric power production. In general, the power rate per unit time period may be, for example, an hourly power rate, but the predetermined unit time period may be increased or decreased as appropriate for a particular application.”)
Regarding claim 4, Kim as modified teaches all of the limitations of claim 1, wherein
Determining occupancy comprises receiving a direct occupancy signal from an external sensor spaced apart from a cabinet of the single package air conditioner unit and in operative communication therewith (Figure 4: 142. 142 is not the cabinet and therefore spaced from the cabinet).
Regarding claim 5, Kim as modified teaches all of the limitations of claim 1, wherein
Determining occupancy comprises receiving an indirect occupancy signal from a remote device spaced apart from a cabinet of the single package air conditioner unit and in operative communication therewith (Figure 4: 142).
Regarding claim 6, Kim as modified teaches all of the limitations of claim 1, wherein
Determining occupancy comprises receiving an occupancy signal from a supported occupancy reader attached to the cabinet of the single package air conditioner unit (Figure 5: 142).
Regarding claim 21, Kim as modified teaches all of the limitations of claim 1, wherein 
determining occupancy comprises determining a low occupancy, and wherein initiating the responsive conditioning cycle further comprises initiating a least power-demanding routine in response to determining the low occupancy (Figure 6: S8). 
Kim does not teach wherein the low occupancy results in selection of a least power demanding routine of the plurality of dehumidification routines.
However, Shaw notes reducing dehumidification when heat load is low (“…seven coil configurations which progressively reduce the effective size of the dehumidifier, to provide a series of steps so to retain high coolant velocity as heat load reduces…”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to implement the least demanding dehumidification routine during low occupancy in Kim as modified in order to retain the system within the “comfort zone”.
Claims 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US9031706) in view of Shaw (US5058388), further in view of Sekhar (US6986386), further in view of Guo (US20030160103A1), further in view of Watson (US20100070091).
Regarding claim 7, Kim as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 7.
However, Watson discloses reducing compressor speed during on-peak times to reduce energy consumption (¶43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ an adjustment of compressor speed in Kim when initiating the responsive conditioning cycle in order to reduce energy consumption.
Regarding claim 9, Kim as modified teaches all of the limitations of claim 1, but does not teach the limitations of claim 9.
However, Watson discloses raising temperature setpoints during on-peak time in order to reduce energy consumption (¶43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to initiate the response conditioning cycle by automatically raising an operational temperature setting to a predetermined maximum temperature setting of the cooling mode in order to save energy during unoccupied periods, as already disclosed in Kim (Figure 6: S5 and S7-8).
Regarding claim 10, Kim as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 1.
However, Watson discloses altering temperature setpoints to reduce energy consumption during on-peak times (¶43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to initiate the response conditioning cycle by automatically lowering an operational temperature setting to a predetermined minimum temperature setting according to a heating mode in order to save energy during unoccupied periods, as already disclosed in Kim (Figure 6: S5 and S7-8).
Claims 11-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US9031706) in view of Billman (US20160061467), further in view of Shaw (US5058388), further in view of Sekhar (US6986386).
Regarding claim 11, Kim teaches a single package air conditioner unit comprising:
A cabinet (Figure 2: 100);
An outdoor heat exchanger (Figure 4: 108);
An indoor heat exchanger (Figure 4: 110);
A compressor in fluid communication with the outdoor heat exchanger and the indoor heat exchanger to circulate a refrigerant between the outdoor heat exchanger and the indoor heat exchanger (Figure 4: 107); and
A controller in operative communication with the compressor, the controller being configured to initiate a conditioning operation (Figure 4: 101), the conditioning operation comprising:
Receiving a demand response signal corresponding to electric power access (Figure 6: S1-S2);
Determining occupancy of the indoor environment (Figure 6: S3); and
Initiating a responsive conditioning cycle in response to receiving the demand response signal, the responsive conditioning cycle being based on the determined occupancy (Figure 6: S2-S8).
Kim does not disclose the cabinet configuration of claim 11.
However, Billman discloses wherein the cabinet defines an outdoor and indoor portion (Figure 1: 12 and 14) wherein the outdoor heat exchanger is disposed in the outdoor portion (Figure 1: 30) and the indoor heat exchanger is disposed in the indoor portion (Figure 1: 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a construction in Kim in order to facilitate quick and simple installation.
Kim does not disclose the plurality of dehumidification routines of varying demand levels, where one or more is prevented based on determined occupancy.
However, Shaw discloses utilizing a plurality of dehumidification routines, each with a different demand level, according to necessary dehumidification, which is influenced by occupancy (Figure 7: “FIG. 7 is a diagrammatic representation of a dehumidifier, illustrating seven coil configurations which progressively reduce the effective size of the dehumidifier, to provide a series of steps so to retain high coolant velocity as heat load reduces.”) and Sekhar notes that dehumidification load changes with occupancy (“…cooling and dehumidifying requirements fluctuate with changes in weather and occupancy…”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Kim to include providing dehumidification during the active refrigeration or heat pump cycle, where the dehumidification is selected from a plurality of demand levels according to occupancy, in order to provide a more comfortable user experience. Such a modification would result in the claimed plurality of dehumidification routines (each dehumidification intensity is a separate “routine”).
Kim does not disclose the binary determination of occupancy.
However, Guo discloses determining occupancy as a binary value and if an unoccupied state is returned, the HVAC system is turned off to save energy (¶29, ¶22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the occupancy determination in Kim to include a determination of whether the zone is occupied or not in order to allow for the shut-down of the HVAC system in the case that the zone is not occupied in order to save energy. This, in effect, would initiate a responsive conditioning “off” which prevents any dehumidification routine in Kim as modified.
Regarding claim 12, Kim as modified teaches all of the limitations of claim 11, wherein
The demand response signal is received from a remote device spaced apart from a cabinet of the single-package air conditioner unit and in operative communication therewith (Figure 4: 20 and 30. It should be noted that this limitation could also be met by a device inside the air conditioner because the claim defines remote device as one spaced apart from a cabinet of the air conditioner and an internal or external control device must have some spacing from the cabinet because it is not the cabinet.)
Regarding claim 13, Kim as modified teaches all of the limitations of claim 11, wherein
The demand response signal is received from a controller including a programmed demand schedule within the single package air conditioner unit (Figure 4: 101 and 40, “Thus, in certain embodiments, the controller 101, i.e., the integrated smart controller 40, can perform all of the functions of the smart meter 20 and the energy management system 30 described above, with a single device. That is, the controller 101 may measure the used wattage and costs incurred based on the power rates and used wattage, may receive the wattage and the power rates, and may provide the received and measured information to the user. The controller 101 may also directly control the operation of the domestic appliance in accordance with a preset control method based on the received and measured information. Accordingly, by using the smart controller 40 or the integrated controller 101, the electric power management network 10 may be managed even without the smart meter 20 and the energy management system 30, whose functions are provided instead by these components…The power rate may be a rate (cost) per a predetermined unit time period, or a predetermined unit of power/energy, and, as described above, the power rate per unit time period may vary based on total electric power demand and electric power production. In general, the power rate per unit time period may be, for example, an hourly power rate, but the predetermined unit time period may be increased or decreased as appropriate for a particular application.”)
Regarding claim 14, Kim as modified teaches all of the limitations of claim 11, wherein
Determining occupancy comprises receiving a direct occupancy signal from an external sensor spaced apart from the cabinet (Figure 4: 142. 142 is not the cabinet and therefore spaced from the cabinet).
Regarding claim 15, Kim as modified teaches all of the limitations of claim 11, wherein
Determining occupancy comprises receiving an indirect occupancy signal from a remote device spaced apart from the cabinet (Figure 4: 142).
Regarding claim 16, Kim as modified teaches all of the limitations of claim 11, further comprising
A supported occupancy reader attached to the cabinet (Figure 5: 142), wherein determining occupancy comprises receiving an occupancy signal from the supported occupancy reader (Figure 4: 142).
Regarding claim 22, Kim as modified teaches all of the limitations of claim 11, wherein 
determining occupancy comprises determining a low occupancy, and wherein initiating the responsive conditioning cycle further comprises initiating a least power-demanding routine in response to determining the low occupancy (Figure 6: S8). 
Kim does not teach wherein the low occupancy results in selection of a least power demanding routine of the plurality of dehumidification routines.
However, Shaw notes reducing dehumidification when heat load is low (“…seven coil configurations which progressively reduce the effective size of the dehumidifier, to provide a series of steps so to retain high coolant velocity as heat load reduces…”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to implement the least demanding dehumidification routine during low occupancy in Kim as modified in order to retain the system within the “comfort zone”.
Claims 17-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US9031706) in view of Billman (US20160061467), further in view of Shaw (US5058388), further in view of Sekhar (US6986386), further in view of Watson (US20100070091).
Regarding claim 17, Kim as modified teaches all of the limitations of claim 11, but does not teach the particulars of claim 17.
However, Watson discloses reducing compressor speed during on-peak times to reduce energy consumption (¶43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ an adjustment of compressor speed in Kim when initiating the responsive conditioning cycle in order to reduce energy consumption.
Regarding claim 19, Kim as modified teaches all of the limitations of claim 11, but does not teach the limitations of claim 19.
However, Watson discloses raising temperature setpoints during on-peak time in order to reduce energy consumption (¶43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to initiate the response conditioning cycle by automatically raising an operational temperature setting to a predetermined maximum temperature setting of the cooling mode in order to save energy during unoccupied periods, as already disclosed in Kim (Figure 6: S5 and S7-8)
Regarding claim 20, Kim teaches all of the limitations of claim 11, but does not teach the particulars of claim 1.
However, Watson discloses altering temperature setpoints to reduce energy consumption during on-peak times (¶43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to initiate the response conditioning cycle by automatically lowering an operational temperature setting to a predetermined minimum temperature setting according to a heating mode in order to save energy during unoccupied periods, as already disclosed in Kim (Figure 6: S5 and S7-8).
Response to Arguments
Applicant’s arguments filed 10/04/2022 have been fully considered.
Applicant has argued that the cited references of 07/06/2022 fail to anticipate or render obvious the claims of 10/04/2022. However, the references of 07/06/2022 are not relied upon to teach the new features presented in the claims of 10/04/2022 and therefore the argument is moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763